



Exhibit 10.2


STARBUCKS CORPORATION
STOCK OPTION GRANT AGREEMENT
FOR PURCHASE OF STOCK UNDER THE
NON-EMPLOYEE DIRECTOR SUB-PLAN TO THE
2005 LONG-TERM EQUITY INCENTIVE PLAN


FOR VALUABLE CONSIDERATION, STARBUCKS CORPORATION (the “Company”), does hereby
grant to the individual named below (the “Optionee”), the number of options to
purchase a share of the Company’s Common Stock (the “Options”) set forth below
for the exercise price per share (the “Exercise Price”) set forth below. Such
Options shall vest and terminate according to the vesting schedule and term
information described below. All terms of this Stock Option Grant Agreement (the
“Agreement”) shall be subject to the terms and conditions of the Non-Employee
Director Sub-Plan to the 2005 Long-Term Equity Incentive Plan, as each may be
amended from time to time (together, the “Plan”). Capitalized terms not
explicitly defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan.


Optionee:
 
Number of Options:
 
Type of Option Grant:
Non-Qualified Stock Option
Exercise Price:
 
Date of Option Grant:
 
Term of Option:
10 years from Date of Grant
Vesting Date:
_______________________



In the event that the Optionee ceases to be a Director prior to the Vesting Date
for any reason other than Retirement, death or Disability, the Options subject
to this Agreement shall immediately terminate and be automatically forfeited by
the Optionee to the Company upon such cessation of service as a Director. Upon a
Change of Control or in the event that the Optionee ceases to be a Director
prior to the Vesting Date due to Retirement, death or Disability, the Options
subject to this Agreement shall accelerate and the Options shall become fully
vested and exercisable in full, subject to the terms and conditions set forth in
the Plan.


EXECUTED as of the Date of Option Grant.


STARBUCKS CORPORATION


By        


Its    CHAIRMAN AND CEO        


OPTIONEE


__________________________                        





